DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.

Claim Objections
Claim 1 is objected to because, at lines 8-9, “comprising a plurality struts” should be --
 comprising a plurality of struts--. 
Claim 1 is objected to because, at line 20, “compound is fills the plurality of openings of the plurality of foundation segments and extends to the prepared foundation” should be --compound filling the openings extends to the prepared foundation-- because the compound is already recited as filling the openings, line 13. 
Claim 9 is objected to because, at line 14, “remains” should be --remain--.
Claim 14 is objected to because it should include a preamble such as, for example, --A method of making a foundation comprising:--. 
Claim 14 is objected to because, at line 19, “remain” should be --remaining--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the through openings expose a prepared foundation base surface when the segments are in an installed state on the base surface such that the compound filling the openings extends to the prepared foundation which is confusing. The through openings cannot expose a prepared foundation base surface when the segments are in an installed state on the base surface such that the compound filling the openings extends to the prepared foundation at least because in a segment with filled openings (especially when the compound extends to the base), the through openings could not expose the base surface as they are filled. It is assumed the claim recites that the compound filling the openings extends to the prepared foundation and the openings are capable of exposing a prepared foundation base surface before they are filled. 
Claim 9 recites that the segments have bottoms that remain open such that a prepared foundation base surface is exposed by the openings and the casting compound extends through the openings to the prepared foundation base surface, which is confusing because the segments can’t have bottoms that remain open exposing the foundation base surface and at the same time have the casting compound extend through the openings to the prepared foundation, as the casting compound is filling the openings. It is assumed the claim recites the compound filling the openings extends to the prepared foundation and the segments have bottoms that remain open such that a prepared foundation base surface is capable of being exposed by the openings before the segments are filled. 
Claim 14 recites that the segments have bottom regions that are open such that “a” prepared foundation base surface is exposed by the openings “when the at least two semi-finished part foundation segments;”, and arranging the segments on the foundation base surface with bottom regions remaining open such that the foundation base surface is exposed by the openings, which is confusing at least because a prepared foundation base surface is already previously recited. It is assumed the claim recites that the claim recites the segments having open bottom regions, and arranging the segment open bottom regions on the base surface to expose the surface before pouring the interior with casting compound.
Claim 15 recites the method step of building a wind tower on “the foundation”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 14 – are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton (6,375,384).
9.	Walton, Fig. 1, teaches a foundation (an island containing light poles, col. 2, line 65), comprising:
foundation segments 24 and 26 comprising:
an outer limiting element (the outer wall of 24 or 26); and 
a reinforcement connected to the outer limiting element and comprising struts 366 protruding from the outer limiting element (cross braces 366 may be secured at 70, Fig. 1), the reinforcement including openings formed by the struts (the spaces between cross braces 366),
wherein the outer limiting element is configured so as to form a part of an outer edge of the foundation and delimit an interior comprising the openings,   
wherein the openings are filled with a curable casting compound (concrete), wherein the reinforcement extends from the outer edge into the interior, Fig. 1,
wherein the compound filling the openings extends to a prepared foundation base and the segments have bottoms that remain open, Fig. 1, such that the prepared foundation base surface is capable of being exposed by the openings before the segments are filled. 
wherein the foundation is capable of supporting a sufficiently dimensioned wind turbine tower in the same way it supports light poles. 

14.	Walton, Fig. 1, teaches a method of making a foundation (the island containing light poles, col. 2, line 65, is a foundation), comprising:
preparing a foundation base surface (the ground upon which the island sits); and
producing a plurality of foundation segments 24 and 26, wherein each of the plurality of foundation segments comprise:
an outer limiting element (the outer wall of 24 or 26); and
a reinforcement 66, 366, 70, connected to the outer limiting element and comprising a plurality of struts 366 protruding from the outer limiting element, the reinforcement including a plurality of openings formed by the plurality of struts (the spaces between cross braces 366),
wherein the outer limiting elements of the plurality of foundation segments form an outer edge which delimits an interior comprising the plurality of openings, Fig. 1, 
wherein the reinforcements of the plurality of foundation segments extend from the outer edge into the interior, Fig. 1; 
the segments having, as best understood in light of the indefiniteness rejection, open bottom regions, and arranged on the base surface to expose the surface by the openings before pouring the interior with casting compound, and filling the interior with curable casting compound such that the curable casting compound extends to the foundation base surface and curing the curable casting compound (col. 3, lines 17-43). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 15-16 - are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Nyce (8,938,923). 
1.	Walton, Fig. 1, discloses a light pole (col. 2, line 65) comprising:
a foundation (the ground upon which the island sits); and
a light pole located on the foundation (col. 2, line 65),
wherein the foundation includes foundation segments 24 and 26, each comprising:
an outer limiting element (the outer wall of 24 or 26);
a reinforcement 66, 366, and 70 connected to the outer limiting element (366 connected directly to the outer limiting element as defined and 366 connected at least via the connection to 366)
and comprising a plurality struts 366 protruding from the outer limiting element (cross braces 366 may be secured at 70, Fig. 1), the reinforcement including a plurality of through openings formed by the plurality of struts (the spaces between cross braces 366), wherein the outer limiting elements of the plurality of foundation segments form an outer edge which delimits an interior comprising the plurality of the openings, Fig. 1, wherein the plurality of openings are filled with curable casting compound (concrete), wherein the reinforcements of the plurality of foundation segments extend from the outer edge into the interior, Fig. 1, and the compound filling the openings extends to the prepared foundation, col. 3, lines 17-43, and the openings are capable of exposing a prepared foundation base surface before they are filled. Walton does not disclose a wind turbine. Nyce teaches that wind turbines and light poles may be used interchangeably, col. 7, lines 42-48. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to support a wind turbine instead of, or in addition to, a light pole for convenient generation of free power.
3.	Walton in view of Nyce discloses the wind turbine as claimed in claim 1, Walton further teaching wherein the outer edge is substantially annular at least on the ends. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the outer edge to be substantially annular for a smooth outer surface with less stress concentrations. 

4.	Walton in view of Nyce discloses the wind turbine as claimed in claim 1, Walton further teaching the segments are substantially identical (Fig. 1) and they are configured substantially as ring segments because a ring is anything in the form of a hoop, websters.com, the island forming essentially a complete hoop. 

5.	Walton in view of Nyce discloses the wind turbine as claimed in claim 1, Walton further comprising an inner limiting element 64 connected to reinforcement 66, wherein the inner limiting elements of the segments form an inner edge because exemplary supports 64 help form an island inner edge, as they are directly connected to the edge of the island, Fig. 3. 

6.	Walton in view of Nyce does not expressly disclose portions of reinforcements of adjacent segments overlap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for portions of reinforcements of adjacent segments to overlap for module to module integrity/continuity during in-use stresses. 

7.	Walton in view of Nyce discloses the wind turbine as claimed in claim 1, Walton further comprising the reinforcement comprises reinforcing elements 70 (studs 70 further reinforce the reinforcement). 

8.	Walton in view of Nyce discloses the wind turbine as claimed in claim 1, Walton further teaching at least one segment comprises at least one functional element 50 (stud, 50, has the function of joining plate 52, Fig. 2. 

15.	Walton does not disclose a wind turbine. Nyce teaches that wind turbines and light poles may be used interchangeably, col. 7, lines 42-48. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to support a wind turbine instead of, or in addition to, a light pole for convenient generation of free power.

16.	Walton in view of Nyce discloses the wind turbine as claimed in claim 1, Nyce further teaching the tower is a wind turbine tower. 

Claim 11 – is rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Phully (9,534,405).
11.	Walton does not disclose a support unit connected to the struts and arranged substantially coaxially to the outer limiting element. 
Phuly teaches a support unit (the vertical rebar, Fig. 7) which is connected to struts and arranged substantially coaxially to an outer limiting element (the vertical rebar and stiffened slab edge 21 share the same axis, namely the central axis of the foundation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a support unit connected to the Walton struts and arranged substantially coaxially to the outer limiting element for added foundation strength, at least some of the numerous Phuly vertical rebar attached to the various Walton members such as 66 and 366 being generally located in the region annular to where the Walton outer wall curves.   

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633